A European strategy on the Roma (debate)
The next item is the debate on:
the oral question to the Commission by Jan Marinus Wiersma, Hannes Swoboda, Katalin Lévai, Adrian Severin and Jan Andersson, on behalf of the PSE Group, on a European Roma strategy (O-0081/2007/rev. 1 - B6-0389/2007)
the oral question to the Commission by Viktória Mohácsi, on behalf of the ALDE Group, on a European Roma strategy - B6-0003/2008)
the oral question to the Commission by Lívia Járóka, on behalf of the PPE-DE Group, on a European Community Action Plan on Roma - B6-0004/2008)
the oral question to the Commission by Roberta Angelilli, on behalf of the UEN Group, on a European Roma strategy - B6-0005/2008)
author. - (HU) Thank you, Mr President. Ladies and gentlemen, President-in-Office, many documents, including the 2005 Decision of the European Parliament on the Roma, the 2004 study by the European Commission, the report on Roma women by the European Parliament Committee on Women's Rights and Gender Equality and the EUROSTAT action plan of 2003 were clearly drafted in order to solve the untenable situation of European Roma.
Nonetheless, neither the Member States nor the European institutions have really moved forward in promoting the inclusion of the Roma, although it is in the interests of both the European labour market and European societies successfully to integrate Europe's most populous and fastest-growing minority.
The recommendation of the report presented last December by the high-level advisory group set up by Commissioner Špidla was that a Community action plan should be created. This action plan must be created, although much stronger and more genuine commitment is needed from the Commission in order to take effective, immediate measures. This also applies to the European Parliament and civil society in many areas affecting the Roma.
The European Commission and Member States must instigate, fund, monitor and implement aid directly from Union sources for the most disadvantaged groups. If the financial instruments of the European Union are drawn down, it must show the impact on equal opportunities of the given investment as a material and accountable criterion, that is to say, if development is funded from Union sources, it should be compulsory for bidders to carry out or implement an equal opportunities analysis and measures plan.
If the measures plan becomes a compulsory element of competitions in different development sectors and certain regions, this would contribute greatly to ensuring and encouraging equal opportunities for disadvantaged social groups and those that are falling behind.
It is also essential to create a pan-European crisis map, on the basis of which those areas of the European Union can be assessed where abject poverty and social exclusion most seriously afflict the Roma and non-Roma communities, and through which the European Commission, supporting the Member States, can start the work of desegregation, which the governments have been putting off for decades as a result of different political commitments.
It is important that the Commissioners who are directly or indirectly responsible for the integration and inclusion of minorities coordinate their activities through their education, employment, equal opportunities, regional and development portfolios and, developing into a technical working group, prepare the 2008 action plan for Roma affairs in cooperation with Parliament and civil society, and they must start implementing that plan as soon as possible.
Apart from the fact that we adopted a resolution in 2005 which we now see has in fact had a negligible impact, I also consider it important that dialogue should start between the parties as soon as possible, with the involvement of the Commission and civil society.
I also feel in any case that in 2008 we ought to see action and talks relating to the Roma that are organised by all parties. I feel it is important and I undertake on behalf of the People's Party to instigate this during 2008. Thank you.
author. - (IT) Mr President, ladies and gentlemen, this morning the report on an EU strategy on the rights of the child was adopted. One of its priorities is combating poverty and discrimination. On this point, we decided to devote a special paragraph to Roma children, who are often excluded from health and social provision and from schooling.
It is a well-known fact that a very high percentage of Roma children do not go to school, or attend only occasionally. Many Roma children are actually forced to attend special schools, if not institutions for the disabled. Available data show that in some Member States early school leaving by Roma children exceeds 60%. It is clear that children who do not go to school, who are illiterate or in any case have an inadequate level of education or vocational training, are children who have no future, but are forced to beg or to work on the black market. In any case, their fate is sealed: in the best-case scenario they will be condemned to poverty and social exclusion, while in the worst-case scenario they will be victims of organised crime.
It is worth bearing in mind, by the way, that the Roma population is very young, with approximately 45% of individuals aged under 16; for this very reason it would be extremely useful and important for the Commission to lay down specific, concrete actions for Roma children, particularly with reference to combating early school leaving and the promotion of appropriate, high-quality schooling. Without a right to education there is no guarantee of equal treatment and, above all, no right to a future.
author. - (NL) Mr President, we too have put questions to the Commission, and I expect the Commissioner to answer them. This evening, we are mainly discussing the efforts of the European Union - the European Commission - to tackle the problems of the Roma, a large group of whom became EU citizens a few years ago, and another last year. These citizens are living in conditions that are in most cases unacceptable. We are pleased that we are to receive a response from the European Commission in this House today.
We are also pleased that the European Council devoted attention to the situation of the Roma at the Brussels Summit, and asked the Commission to present more specific proposals for what the European Union itself can do to supplement the policy of Member States with large Roma communities, what we can do in the way of coordination and exchange of best practices, and how the available EU resources can be better deployed in those countries via the funds in order to do something about the situation of the Roma.
I say this particularly because, upon the accession of a number of countries - last year, and also in 2004 - we said, 'All right, come on in; one of the things we must do together is tackle the problems of the Roma.' I myself was rapporteur for Slovakia, and I remember the Slovak Government making all kinds of promises, but I have some doubts about the effectiveness of the implementation of those promises. This remains an important point.
We would also say that the Roma cannot be regarded as a typical national minority, such as the Hungarians in Slovakia or the Russians in the Baltic States. They are a typical European minority, for which a special European policy could be developed, together with the Member States concerned, with a separate responsibility for the European Union - as, indeed, was recognised in the pronouncements of the Brussels European Council.
We would ask the Commission, in particular, to ensure greater coordination within the Commission itself. How can we improve cooperation? How can we give someone, possibly from the ranks of the Commissioners, central responsibility for Roma policy? Maybe we should also look at the possibility of recognising the Roma as a kind of European minority in order to get around, to some extent, the principle of subsidiarity currently applicable to Member States' minority policy.
To conclude, I believe that everyone's intentions are good, but that better coordination and more action are required.
author. - (HU) Thank you very much. Mr President, ladies and gentlemen, I would like to remind you that this Parliament drew attention to the lack of integration of the Roma back in 1983. It also asked the Commission, the Council and the governments of the Member States in a Resolution of 1994 to do everything in the interests of the social, economic and political integration of the Roma.
As you will remember, in the Resolution adopted by Parliament in April 2005 we asked the Commission to adopt an action plan containing clear recommendations for the Member States and candidate countries relating to the economic, social and political integration of the Roma.
Again in November 2007 the matter of the social integration of the Roma was incorporated into the text of the Parliament's Resolution on freedom of movement, upon my recommendation, as a European-level Roma strategy. We asked the Commission again to prepare immediately a European strategy for the social inclusion of the Roma, using the integration fund and structural funds.
In amongst all this, we know for certain that Roma children are still forced to study in segregated classes and in segregated institutions in at least ten Member States of the Union, and we, the Roma, are unjustifiably classed as disabled, put into a determined profession and labelled for all time.
Unfortunately it is well known in every Member State what slums and what terrible conditions the Roma live in. I regret to state that we also know very well that the average life expectancy of Roma in every Member State is 15 years lower than the life expectancy of Union citizens. We should repeat that the Roma are over-represented among the unemployed in every single Member State.
In amongst all this, unfortunately, not a single month goes by when there is not a racist attack against Roma in any Member State. We know from the news - or we would not particularly have heard about it - that on the night of 4 January 2008, a slum in the Marconi district of Rome, with approximately 250 Roma living there, was set on fire, and then, three days later, also in Italy, Molotov cocktails were thrown at the local gipsy settlement in Aprilia, directly threatening the lives of several hundred people. Racist motives were behind the attack in both cases.
There is no room for doubt, the calling to account is justified, there must be a proposal for a Resolution, there must be a European-level strategy, and every Member State must prepare an action plan for integrating the Roma. Nobody is an exception, nobody can act as if there were no Roma in their own country - whether or not they recognise them - and then what has been said would not be true of any of the Member States of the Union, without exception. Thank you.
Member of the Commission. - (DE) Mr President, ladies and gentlemen, first of all I would like to thank Mrs Járóka, Mrs Angelilli, Mr Wiersma and Mrs Mohácsi for raising these issues, which I am dealing with on behalf of my colleague, Vladimír Špidla, because he is currently in China, and this gives us the opportunity to talk things through on this extremely important subject.
The past year has really shown that both the bodies of the European Union and the Member States themselves are intensifying their efforts to improve the situation of the Roma in the European Union permanently. We have heard that this is necessary and I agree. A few important steps have already been taken in this regard. These range from the European Parliament's decision in 2005 to introduce the European Year of Equal Opportunities for All to the work of the high-ranking group of experts on the integration of ethnic minorities and the European Economic and Social Committee as well as the conclusions accepted just recently by December's European Council, to which reference has just been made.
I should say that we cannot really shrug off the difficult issue of discrimination, as members of the Roma experience it, and their exclusion from society and from the labour market. We have therefore taken the firm decision to use every instrument available to us, such as legislation, structural funds and information and awareness-raising campaigns, in order to improve this situation. It is obvious that employment and social policy programmes and measures are not being adequately used to promote the social integration of the Roma. We therefore need to concentrate all our efforts primarily on improving access to these measures with a targeted plan. It goes without saying that a plan of this kind must be based on an authoritative and long-term commitment by the Member States and the efficient use of Community instruments and policies.
Allow me, therefore, to deal briefly and practically with your questions and outline our proposals for 2008. The Commission will adopt guidelines this summer on the revised strategy for combating discrimination - follow-up action as it were, to the European Year of Equal Opportunities for All. According to the European Council's conclusions of December 2007, these guidelines will for the most part deal with the Roma problem and the recommendations of the high-ranking group of experts on the integration of ethnic minorities. These guidelines will be supplemented by a working paper by the Commission's services, which analyses the progress and effectiveness of these measures achieved for the benefit of the Roma, both at political and at legislative level, and also when planning programmes for the structural funds.
At the same time we are offering to organise a high-level Roma forum, aimed at bringing together representatives of national governments and parliaments, the European Parliament, the European Economic and Social Committee and the Committee of the Regions as well as leading figures from Roma civil society and other important players. We are convinced that the rights of the Roma can be strengthened by high-level open discussion and that much more targeted use of resources can be achieved for their benefit.
The staff of my colleague Vladimír Špidla will prepare the initiatives referred to and then focus on the Roma problem in the areas of non-discrimination, the European Social Fund, employment and social integration. Since the situation of the Roma relates to several of the Commission's areas of activity, such as regional policy, education, public health and justice, the specialist inter-agency group for Roma issues, which came into existence in 2004, will be providing the information exchange. Finally, a few weeks ago, the Commission concluded a partnership framework agreement with the European Roma Information Office, the ERIO. This partnership will establish permanent, direct contact between the European bodies and Roma civil society.
As for the rest, it should be remembered that several initiatives are being implemented both at national and at European level as part of the European Year of Intercultural Dialogue, which has just begun. These aim to highlight, and therefore make people even more aware of, the importance of dialogue between cultures and above all the advantages that cultural diversity brings to our society.
In the spring of 2008, the Commission will publish a Green Paper on educational issues in conjunction with pupils who have a migrant background or belong to a disadvantaged minority. It will also address the major aspects affecting the Roma, such as educational segregation, for instance. This Green Paper should trigger wide-ranging debate on the subject and maybe lead to a plan of action at European level.
I should also add - to respond directly to a question from Mrs Mohácsi - that the Commission intends to submit the proposal in 2008 for a directive on the application of the principle of equal treatment beyond employment, i.e. a horizontal directive, as we announced in our work programme.
These are currently the fundamental items we are preparing and I now await the debate with interest, at the end of which I shall perhaps need to add a few comments.
on behalf of PPE-DE. - (RO) I think that the organisation of this debate in plenary session is extremely important as it is necessary to draw up a balance sheet of the European actions on Roma population and to analyse the methods of enhancing the efficiency thereof.
Several recent events proved us that there are still important gaps at European policy level in this field and an update and readjustment thereof is necessary for the current challenges.
Mutual tollerance and multi-ethnical integration are fundamental principles of the European Union and Roma is an important community at European level, having a significant impact on the social and political as well as economic life in several Member States of the European Union.. Therefore, it is mandatory to develop a coherent vision at European level regarding Roma, focussed on their integration and ensuring a common basis of rights and responsibilities.
Although in November I asked the European Commission a question regarding this issue and the answer was that new proposals intending Roma integration would be launched, I hereby ask the Commission to come up with clarifications on these intentions. Firstly, I would be interested in the way the Commission would approach this issue from institutional point of view so that to ensure an efficient coordination and monitoring of European action for Roma protection and integration.
The role of education, and I would say, the education for tollerance, is not less important as it was pointed out by my colleagues. From this education all the EU citizens would benefit, it would be an education for tollerance as stimulating factor of Roma integration, interaction and social relation in the European Union. Their development would make Roma social integration easier and on the other hand it would limit the stigmatization and discrimination against them. Consequently, I ask the Commission to inform us on the existence of such programmes and the implementation thereof, but especially on wether it intends to consider this issue when drawing up further European policies on Roma.
Thank you and I hope that this debate would result into firm and concrete decisions to improve the European policies on Roma.
on behalf of the PSE Group. - (DE) Mr President, Commissioner, many thanks for your reply, which met us half-way in at least some points. You have to understand that we are impatient with regard to these issues because the latest incidents have again shown how pressing the problem is.
Firstly, with regard to the Roma forum: approval from our side. I believe it is a good idea, particularly with the involvement of the Roma themselves. It is important, however, to act quickly because I am afraid that, now that the proposal has been made, it will simply be discussed to death and there will be too much dithering. I believe the Roma forum should be set up as quickly as possible, within the current year. Parliament will certainly provide assistance.
Secondly, it is also important, of course, to engage the local authorities, because governments are often well-intentioned and make promises, but then the problem ends up with the Mayor or somewhere else in the region and is not actually dealt with.
Thirdly, many thanks for your undertaking regarding the proposals for equal treatment beyond the workplace. This is an important subject generally, which my Group very much supports.
But for all that, Commissioner, I should like to say on behalf of my Group that these interdisciplinary groups - we are all familiar with them from our own administrations - are all arduous and helpful. In our view it would be important for there to be one Commissioner responsible for coordinating the subject area, or for there to be at least one authorised representative among the Commissioners whose task it is to carry it through.
I still do not know why the Romanian Commissioner has the job that he has. If he were at least able to attend to it, this would help. I don't know.
But we would like to see these matters given great priority. Things are moving in the right direction. Thank you, Commissioner, for your report, but a bit more force and a bit more pace would be of great value in the interest of the Roma.
on behalf of the ALDE Group. - (IT) Mr President, Commissioner, ladies and gentlemen, although this debate has been prompted by oral questions to the Commission, in substance it is the natural continuation of an initiative that Parliament undertook some time ago and which it has recently been emphasising. It is clear that we need an action plan to improve the situation of the Roma, given this minority's poor integration into the social and civil framework of the countries of the European Union.
The transnational nature of the Roma, which is one of their special characteristics, gives rise to a requirement, which I personally support, to prepare a European strategy so that they can escape from the worrying degrading conditions in which they live, in many cases bordering on the inhuman, which without doubt is the effect of social exclusion and the trigger for resulting, varied adverse consequences: from alienation from the host country to degeneration into violence, either as a perpetrator or a victim.
As well as guidelines that may help local and national authorities to stem the numbers of Member State minorities descending into social hardship, it is necessary to have adequate funds to back up the actions to be taken. It is not, however, just a funding problem. The true goal is to bring about equal access to work, education, housing, health, social services and the environment needed to exercise civil rights, starting with decision-making processes. All this involves an integrated approach to combining actions to achieve these goals. This is why I am personally opposed to giving responsibility for the Roma issue to a single European Commissioner.
Two years after the launch of the Decade of Roma Inclusion (2005-2015) there are still a great many commitments that the governments who supported them have yet to get started and fulfil. What initiatives is the Commission intending to take on this issue? I hope that they will begin as soon as possible, straight after the European Year of Equal Opportunities for All, in this European Year of Intercultural Dialogue.
on behalf of the Verts/ALE Group. - Mr President, the current situation of the Roma forces me to begin with a criticism, which is that the European Commission has been slow and lazy in dealing with Roma issues in Europe.
Just look at the Council of Europe and the OSCE, which for the past two decades have had offices fully dedicated to Roma issues. The Council of Europe has produced many specific recommendations on the Roma, and the OSCE has developed its action plan on improving the situation of the Roma in the OSCE area. I wonder how much attention the Commission and EU Member States has devoted to those documents, and whether they took seriously the joint EP resolution on the Roma, or the Decade of Roma Inclusion action plans.
However, simply criticising is not my political style, and Ms Ferrero-Waldner has given me some cause for optimism. I would therefore ask the Commissioner to please share the following message with President Barroso and the college when you meet.
First, a European Roma strategy should be created as soon as possible and should primarily focus on improving the living conditions of the Roma in Europe, creating jobs for the almost 90% of Roma who are jobless, combating anti-gypsyism, supporting the education of Roma, bringing health into Roma houses and promoting Roma political inclusion.
Second, to facilitate such a strategy, the European Commission needs a permanent Roma unit, hiring Roma staff to serve that body. I sincerely hope that the Commission will hire Roma staff on the basis of their skills, rather than their skin, as some Member States have done in the past.
Third, a special European fund for Roma projects should be a priority for the European Commission. The European Parliament should, of course, also make a contribution towards the joint European 'union of works' to improve the situation of the Roma. I would like at this juncture to raise again the proposal to have a permanent EP rapporteur on Roma issues, who could give a good overview and make recommendations to this House, other EU institutions and the Member States.
Furthermore, I would like to hear the voice of the Roma more loudly in this House. Their interests should be represented by their MEPs.
Finally, I would underline that the European Roma strategy should express common political values when it comes to the future enlargement process and the fight against ultra-nationalism and the extreme right in Europe.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, I would like to thank the Commissioner for what she has said and for the commitments she has made, which also seem to me to be in line with what the European Parliament has said on many occasions in its resolutions, but these promises to act are not enough in themselves.
I would like to ask what tools the Commission uses and what it can tell us about the use of the funds which, under various expenditure headings, have to date been made available to Member States for Roma inclusion. Secondly, what checks is it making on the concrete implementation at national level of the directives adopted? Thirdly, I join with those asking that there be a single figure within the Commission handling all issues relating to the Roma.
To turn to my country, I must stress that we face a very strong wave of racism and stigmatisation, chiefly towards the Roma, particularly since Italy has not fully transposed Directive 43/2000/EC against ethnic discrimination. What measures does the Commission intend to take with regard to this? Italian law has not transposed the concept of racial harassment, the issue of the sharing of the burden of proof or protection from abuse suffered as a result of racial discrimination.
Further, I ask the Commission if it knows that in one major Italian municipality - namely Milan - migrant children, who in this case are mainly Roma, whose parents are not in a regular position with the law and do not have a residence permit, cannot attend state schools. This seems to me to run completely counter to all the EU's documents, to contradict the Charter of Fundamental Rights of the European Union and also the resolution we adopted this morning on the rights of the child.
Finally, I would like to point out that the Italian Government is discussing the nth decree-law on an issue which is in fact really to do with the Roma, and that is whether it is possible to include a reference to economic ends among the grounds that may be given to justify the removal of a citizen of another Member State from the country, in this case from Italy. Behind the general issue of immigration, this decree is in fact directed specifically at the Roma. I would like to know your views.
(BG) Distinguished colleagues, I, too, take the floor so that it can be heard, finally, in this Chamber, how things really stand and so that the hypocritical statements can stop, at least for a while.
What can we gather from the discussion so far? We gather that you are concerned for the gypsy population in Europe, which includes also my homeland, Bulgaria. I can't even venture to imagine that right now you are concerned by the extremely low pensions of retirees in Bulgaria or for the honest, hard-working Bulgarians who become victims of gypsy crime on a daily basis.
Distinguished MEPs, do show some concern for the fact that the Bulgarian Socialist Party buys gypsy votes on a regular basis during elections in Bulgaria. Do care that the coalition partner of Bulgarian Socialists, the Movement for Rights and Liberties, represented here in the ALDE group, buys all the remaining votes. Also cast by gypsies. Do care that the chairman of the Movement for Rights and Liberties, Ahmed Doghan, calls the buying of votes, of gypsy votes, 'a normal European practice'.
Do show some concern for the fact that, in Bulgaria, the gypsy population stands at 3-4%, while the crimes committed by them account for 30-40% of all criminal offences. And these are not only crimes of poverty, committed because of poverty. These are extremely shameless and brutal crimes. Because the rape and murder of a 79-year old woman is not a crime of poverty. You do agree, don't you?
The huge amounts of money allocated, it is obvious, do not work. This funding does not work because this money disappears in dubious foundations and non-government organisations. In our opinion, that of the patriots from Ataka, the solution of this problem is in abiding by the all the laws in each single country. Abiding by the law, with no tolerance for a specific minority, will bring success. Because in Bulgaria crimes committed by gypsies are not investigated in detail. That is a fact. A fact, and you can see it for yourselves.
The murder of the teenage Belneyski sisters was not investigated. It was covered up. These issues should cause our concern. Because tolerating a particular minority at the expense of the majority will not bring any success but the opposite of success. Thank you for your attention.
(HU) Mr President, ladies and gentlemen, I was delighted to listen to the words of Commissioner Ferrero-Waldner, and I was delighted by the initiatives that can be expected to take place in future. I feel that this really will help the situation of the Roma substantially, but I must agree with my Dutch fellow Member, who has expressed her impatience. I am impatient too, along with many others, because the situation really is changing very slowly.
There are 7-9 million Roma living in Europe, most of them in poor social circumstances, and they fight the same problems as they have for years: the problems of exclusion and inclusion, the lack of employment, the question of school segregation and multiple discrimination against Roma women.
The majority of Member States do not regard the Roma as a minority of their country, they do not want to make substantial changes to their situation, and indeed the experiences of the past few years have shown instead a reinforcement of radicalism and anti-gipsyism in both the new and old Member States.
I therefore feel that there is no more time to waste, and we need real changes and a harmonised European Roma policy. Without a European Roma policy there is no national Roma policy; we have to understand and confront this. It would be good if we took steps so that the transnational minority status of the Roma is recognised, since it really is a special status.
The European Parliament and, within this, the Socialist Group, has already launched the action plan, and in March we will be doing a tour of Europe and arranging conferences, workshops and visits with the involvement of local Roma, NGOs and governments in order to expose cases of discrimination, and we will draw the attention of European public opinion to the unhappy situation of the Roma and try to remedy it. Thank you very much.
Mr President, Roma are neither the successors of the ancient Roman Empire, nor the contemporary inhabitants of Rome. They are neither a nation without a state nor a national minority. They are an ethnocultural community, still cherishing its tribal tradition, and a pan-European community which was kept in slavery in pre-modern and early modern Europe, which was sent to extermination camps by the Fascist regimes and enclosed in the states turned into prisons by the Communist dictatorship. They became free European citizens after the end of the Cold War and the first post-bipolar European Union enlargement.
Being marginalised and excluded over the centuries, the Roma community found itself excluded from European wealth and tried to protect itself by challenging the European order. Today, now that Europe is reconciled with itself, should it be reconciled with the Roma population as well, or should it declare and treat the Roma as second-class citizens who are again to be concentrated in some Member States transformed into Roma ghettos? To these questions there is a single answer: the Roma issue is a European issue. It is not a simple issue but a huge challenge - a common challenge which we must cope with jointly. Otherwise we will be unable to integrate the Roma community into European society and bring it into the European order.
This is a cultural and social matter. The European Union should mobilise funds, develop programmes and organise specific institutional structures in order to assist the national authorities of the countries where the Roma choose to settle in order to offer this community a decent material life, a proper education, a fair opportunity to compete with others, free of any discrimination, and a cohesive sense of their existence within European civilisation. We expect the European Commission to take the right steps in that direction and to keep the European Parliament fully informed on the progress achieved.
(SV) Mr President, Commissioner, when we discuss the Lisbon Strategy in the Committee on Employment and Social Affairs, we talk about high growth, a high level of employment, good social conditions, good health care, and one of the things we also say is that the education system and development of skills must be a driving force in achieving these goals. When we transpose this, all these aims, to the Roma minority in Europe, we find astonishingly high unemployment. We find social conditions which are not particularly good, health care which is not particularly good, poor housing conditions, a segregated society for them, and even an education system which is segregated. There are special education provisions for Roma people which do not give them the right to an adequate education. Yet the Lisbon Strategy is there for everyone.
You had a number of good proposals. We support them, but it is important that the strategy is followed up by a plan of action. It is important that we have mainstreaming, but at the same time there must be coordination within the Commission. It is important that we review our funds so that they take account of the Roma minority. It is important, when we draw up strategies in the fields of employment and education and in other fields, that we always consider the situation of the Roma so that they are integrated in different strategies.
(HU) Mr President, the European Union does not have a minority policy for Roma, nor for traditional national minorities, nor for migrant minorities. I include the Roma among traditional national minorities, but at the same time, because of their specific socially disadvantaged situation, they must still be treated as a separate category.
I am delighted that, as the living conscience of the European Parliament, the two Hungarian Members of Roma descent, Mrs Járóka and Mrs Mohácsi, amongst others, have raised this question, because we rightly condemned the events in Italy in November. It is right that we should continuously return to this question.
What is the duty of the European Union? I am delighted with what Commissioner Ferrero-Waldner has said. The European Union also has a duty, but it must make a distinction between what is the competence of a Member State and what is the competence of the European Union. I also agree fully with Mr Swoboda, who is no longer here, not because of the Austro-Hungarian Monarchy, but because he is right, namely in that it is decided at local level whether or not something will succeed. Specifically, the Member State must be given a national action programme. I am proud that we prepared Europe's first medium-term Roma programme under my government department. Money must be given to the Member State, but everything be decided at local level.
What can the EU do? It should monitor what the Member States are doing and it should provide a 'best practice' method for the best solution. It is not only a matter of money, but also of whether there are any qualified experts from the majority and Roma society who want to take this matter further. The future of Europe depends on minorities.
- (DE) Mr President, Commissioner, ladies and gentlemen, first of all I would like to reject the criticism that Commissioner Špidla is too lazy to attend to this problem. I do not think this is the right way to conduct discussions in the House.
It is important that we concentrate on improving educational provision for young Roma people. We are all familiar with the system of compulsory education and I believe that language and literacy, and numeracy skills - quite simply, things that are necessary for a good life - should be made compulsory.
On the other hand, I do understand that not everyone wants to be integrated, of course. Of course we do have to offer initiatives to all those who do not wish to integrate into our society. I believe the concept of an open approach to these problems is the main solution for the future.
Mr President, this debate has highlighted a number of the problems which the subject we are debating raises. It seems to me, Commissioner, that rather than us devising a strategy and telling others what to do, it would perhaps be wise to ask representatives of the Roma community.
We currently have two Roma MEPs. I remember, too, a very famous Spanish Socialist Member of this House, elected in 1989, who was particularly engaging and informative on the whole question of Roma culture. That culture is part of our culture and part of European civilisation, and reflects what kind of a people we are.
It would perhaps be wise to look at the history of the Roma people, to speak with representatives of the Roma culture and to ask them how we can best further their prospects, rather than telling them how they can integrate into our society and how we can best accommodate their social needs.
Member of the Commission. - (DE) Mr President, may I sum up once again: it was an extremely interesting debate and we all very clearly see the need to respond to this. I understand, of course, that you all want the fastest possible response.
I should tell you that there is also a directive, Directive 2000/43/EC, which already guarantees the application of the principle of equal treatment, with no differentiation between race or ethnic origin in the employment, social, and educational sectors and in access to and supply of goods and services, which also applies to the Roma. I believe this is also fundamental here. This directive also makes positive measures possible in the Member States. However, it is true that the Member States are not obliged to incorporate these measures into their national legislative provisions.
The European regulations do have to be applied, however, and I should say that we at the Commission have made the firm decision to ensure that they are implemented. The Commission has in fact initiated infringement procedures in the past year against 22 Member States that have not implemented the European regulations properly, including Italy, Mr Agnoletto.
As regards the integration of people in the job market, the European Social Fund is also our most important instrument for this. A substantial proportion of the measures targeted to improving the employability of the Roma can be co-financed by the European Social Fund. Between 2000 and 2006, approximately 275 million euros, for example, were earmarked for projects targeted specifically at integrating the Roma.
The high-level group of experts on the integration of ethnic minorities has pointed out that certain projects supported by the ESF, such as the Acceder programme in Spain, for instance, are excellent models of active integration of the Roma. I should therefore like to renew an urgent appeal to the individual states to make use of this opportunity. I agree with Mr Swoboda that it is not just the bodies of the nation states, of course, that play an important role here, but also often local organisations, of course.
As we all know, the social exclusion of the Roma is a complex phenomenon and a consistent approach covering all the important aspects of their lives is therefore needed to tackle it. This includes education, employment, health, housing and infrastructure. This approach requires efficient coordination at the level of the European institutions. I am convinced that real progress will be made over the next year with the help of these measures.
I have, of course, heard that many of you - not all - would like a certain Commissioner to take on this subject and I shall, of course, convey this to my colleague, Mr Špidla. But there is a wide variety of different subjects involved here and the most important thing, therefore, is effective coordination. You can certainly talk to Mr Špidla once again about the other issue.
I should like very briefly to single out a few items that were raised specifically during the debate. These included the question of how dialogue with civil society and also with the Roma themselves is going. I believe that dialogue such as this - and specifically on the course of action for the Roma and their children - is very important for guaranteeing the principle of non-discrimination on the one hand, and combating unemployment and promoting the social development of the regions in which the Roma live on the other hand, as well as toppling the barriers found mainly in the heads of the majority so that the Roma are recognised as a genuine part of this European culture.
I am in agreement here with all those who have raised this issue.
I myself - and all those who know me know that this is perhaps a kind of hobby of mine outside politics - have always advocated human rights education. It is an education in tolerance. I can only say that I shall therefore certainly be including the issue of human rights education, which I regard as hugely important, in these guidelines.
Mrs de Groen-Kouwenhoven, I have to say here that the Commission is perhaps slow, but certainly not lazy. When you see that the European Council and in particular the OSCE have set up numerous programmes, mainly with the support of the European Commission, then you become aware that to all intents and purposes there are some very positive approaches to this.
My final comment applies to the issue of the trans-national minority. Here I would simply like to say that consideration should be given to the fact that the European Union does not have the authority to define minorities in the Member States themselves. You also know that it should be borne in mind in this context that social policy measures are not geared to ethnic origin, but always to individual needs. But as you know, the Member States in particular have a very different idea of what a minority is and how a minority is defined. This issue can therefore still not be resolved very quickly. In other respects, I am happy to pass on your comments. You will certainly be receiving guidelines on this soon.
The debate is closed.
The vote will take place on Thursday, 31 January 2008.
Written statements (Rule 142)
in writing. - It is clear the Roma is a neglected minority in the European Union; we cannot allow this to continue. I fully support my colleagues in calling for the Commission to take more action on this issue. We have a situation whereby there exists a group that is considered the largest ethnic minority group in the EU, living in less than substandard conditions, that we have difficulty in protecting and aiding. Concrete and swift action from the Commission to assist the integration of the Roma community in all aspects of society, be it economic, social or political, is desperately needed. The EU needs to take the lead on this problem.